Citation Nr: 0023316	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-43 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent 
for bipolar disorder.  

2.  Entitlement to an initial rating higher than 30 percent 
for migraine headaches.  

3.  Entitlement to an initial rating higher than 10 percent 
for temporomandibular joint dysfunction during the period 
from April 30, 1993, through November 12, 1997.  

4.  Entitlement to an initial rating higher than 20 percent 
for temporomandibular joint dysfunction during the period 
since November 13, 1997.  



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
April 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 20, 1994, rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, among other 
determinations, granted service connection for major 
depression, headaches, and temporomandibular joint 
dysfunction and assigned ratings of 30 percent, 
noncompensable, and noncompensable, respectively, for these 
disorders effective from April 30, 1993, the day following 
the veteran's separation from active service.  The veteran 
has appealed the ratings assigned.  On June 7, 1999, the RO 
raised the ratings for bipolar disorder and headaches to 
50 percent and 30 percent, respectively, from April 30, 1993, 
the effective date of the original award.  By the same 
decision, the RO assigned a compensable rating of 10 percent 
for temporomandibular joint dysfunction (TMJ) from April 30, 
1993, and a 20 percent rating from November 13, 1997.  

The veteran has expressed disagreement with the amount of the 
increase awarded for each of the disabilities at issue.  Even 
without a statement of continuing disagreement, the issues 
remain before the Board by virtue of the decision of the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims) (Court) in AB v. 
Brown, 6 Vet. App. 35, 38 (1993) which held that a rating 
decision issued after a notice of disagreement which grants 
less than the maximum rating available does not "abrogate the 
pending appeal."  

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court recognized a distinction between an appeal from the 
assignment of an original rating, assigned following an 
initial award of service connection for a disability, and an 
increased rating assigned following a claim for increase.  
See 38 C.F.R. § 3.160(f) (1998).  The decision expressly 
authorizes the assignment of separate ratings for separate 
periods of time, based on the facts found, following an 
initial award of service connection, ratings known as 
"staged" ratings.  Since the veteran's appeal is from the 
initial ratings assigned following the original grant of 
service connection in April 1994, and since the rating for 
TMJ has not been uniform throughout the period since the 
effective day of the award, having been established as 
10 percent from April 30, 1993, and at 30 percent from 
November 13, 1997, proper consideration of the appeal as to 
that disability requires separate review of each of these 
staged ratings.  Therefore, the decision herein will entail 
individual review of the ratings assigned for the period from 
April 30, 1993, through November 12, 1997, and the period 
since November 13, 1997.  


FINDINGS OF FACT

1.  The version of the general rating formula for mental 
illnesses in effect before November 7, 1996, was more 
favorable to the veteran than the criteria which became 
effective after that date.  

2.  Manifestations of service-connected major depression 
produce severe impairment of the veteran's ability to obtain 
and retain substantially gainful employment.  

3.  The veteran's service-connected migraine headaches are 
manifested by frequent recurrences which result in an adverse 
economic impact.  

4.  During the period from April 30, 1993, through 
November 12, 1997, the service-connected TMJ dysfunction was 
manifested by pain and tenderness of the masseter muscles, 
grinding of the teeth, clicking and popping of the jaw on 
motion, limitation of excursion, and limitation of motion of 
the jaw in the inter-incisal range to 40 millimeters.  

5.  During the period since November 13, 1997, the service-
connected TMJ dysfunction has been manifested by pain and 
tenderness of the masseter muscles, grinding of the teeth, 
clicking and popping of the jaw on motion, limitation of 
excursion, and limitation of motion of the jaw in the inter-
incisal range to 27 millimeters.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent schedular evaluation for 
bipolar disorder are met.  38 U.S.C.A. §§ 1155, 5107(a), 7105 
(West 1991); 38 C.F.R. § 4.130, Code 9432 (as in effect 
before November 7, 1996).  

2.  The criteria for a 50 percent rating for migraine 
headaches are met.  38 U.S.C.A. §§ 1155, 5107(a), 7105 (West 
1991); 38 C.F.R. § 4.124a, Code 8100 (1999).  

3.  The criteria for a rating higher than 10 percent for 
temporomandibular joint dysfunction during the period from 
April 30, 1993, through November 12, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§ 4.150, Code 9905 (1999).  

4.  The criteria for a rating higher than 20 percent for 
temporomandibular joint dysfunction during the period since 
November 13, 1997, are not met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991); 38 C.F.R. § 4.150, Code 9905 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

III.  Bipolar Disorder

Factual Background.

The veteran underwent his initial VA psychiatric examination 
in December 1993.  He presented an extensive description of 
symptoms of depression which began in service after he 
sustained a knee injury which ultimately compromised his 
military career and was a source of enormous distress to him.  
During service he received treatment for a depressive 
disorder consisting of increasing doses of Zoloft, which he 
continued to take.  He related that he was depressed most of 
the day on most days and slept poorly.  Suicidal ideation 
came and went.  Anhedonia was prominent.  His activities of 
daily living centered on efforts to start a new life.  There 
were no true hobbies or recreational pursuits.  He attempted 
to be organizationally active to help a would-be consulting 
career that had not gotten off the ground.  On mental status 
examination, the veteran was alert, articulate, and 
appropriate with depressed mood.  The diagnostic impression 
was major depression, recurrent, severe.  

VA outpatient treatment records dated from August 1993 
through mid-1995 note frequent visits for evaluation of 
depression for which various medications were prescribed.  

The veteran underwent a VA psychiatric examination for 
compensation purposes in July 1995.  He complained of 
depressive symptoms such as decreased efficiency and 
decreased motivation to work even though he was a workaholic.  
Other complaints included psychomotor retardation, decreased 
intellectual acumen and inappropriate hostility.  The veteran 
was noted to have obsessive-compulsive and hypomanic 
symptoms.  On examination, the veteran was overattentive to 
details and would lose perspective.  The global assessment of 
functioning (GAF) score was 45.  The diagnoses included 
probable bipolar disorder, type II, presently in a dysthymic 
phase; mild obsessive-compulsive disorder, and obsessive-
compulsive traits.  

The veteran underwent a VA psychiatric examination in January 
1996.  The examiner stated that in an overall sense the 
veteran had done "not great" over the intervening time 
interval since being seen by the same examiner in December 
1993.  He had had negligible employment and there had been no 
change whatsoever.  He was unable to find employment and was 
still working on a doctoral degree for which he still faced 
some examinations.  It was hard for him to cope with this in 
the face of his depressive symptomatology.  His mood was 
fluctuated.  More recently it had been more intensely 
depressed.  He had been started on lithium carbonate.  He was 
depressed most of the day on most days and sleep was poor.  
Energy was diminished.  Suicidal thoughts of a passive nature 
were present.  Anhedonia was prominent.  He had difficulty 
concentrating.  He had no true hobbies or recreational 
pursuits nor was he active in clubs or organizations.  On 
mental status examination, the veteran was alert, articulate 
and appropriate.  His mood was depressed.  The diagnosis was 
major depressive disorder, recurrent type.  

The veteran underwent a VA psychiatric examination in October 
1997.  He provided an extensive description of depressive 
symptoms in service, including thoughts of suicide, and 
indicated that after discharge he thought about working as a 
consultant but would be afraid he would not be able to 
continue working.  He found it difficult to predict how his 
days would be and had been using increasingly higher doses of 
antidepressants.  He had tried to go back to school in 1996 
but was unable to keep up.  He had been on lithium for some 
time but got toxic on this medication and was currently on 
Prozac in addition to the lithium.  He reported feeling very 
depressed and fatigued and having difficulty with 
concentration and memory.  He described insomnia.  He 
continued to feel that things would not get better and would 
probably get worse.  He was worried about the future 
including whether he would get worse physically.  On mental 
status examination, his mood was depressed and his affect was 
restricted.  There was some psychomotor retardation.  
Concentration appeared decreased.  He reported some 
difficulty with memory.  There was no evidence of psychosis.  
The diagnosis was bipolar disorder, depressed type.  The GAF 
score was 30 based on inability to function in almost all 
areas as well as persistent thoughts of suicide.  

The veteran underwent a further VA psychiatric examination 
for compensation purposes in September 1998.  He was 
currently receiving treatment at a VA medical center.  He had 
been on the same multiple medications for more than a year.  
The examiner noted that the veteran had started taking Zoloft 
in July 1992 and had later developed periods of hypomania and 
mania resulting in the diagnosis of bipolar disorder.  With 
respect to his social and family history, the veteran 
indicated that his wife worked as a parochial school teacher 
full time.  He had three children aged 11 to 16.  He enjoyed 
social activities with family and friends.  With respect to 
his subjective complaints, the veteran reported feeling 
depressed and fatigued quite often.  Since starting on his 
current psychotropic medications his sleep had improved.  He 
reported decreased motivation, irritability, inappropriate 
hostility at times, and psychomotor retardation.  On 
examination the veteran was verbally productive.  His mood 
was fair and his affect was anxious at times.  He reported 
feeling hopeless and helpless at times.  He had no impulse 
problems.  The diagnosis on Axis I was bipolar disorder, 
type II, in a dysthymic phase, and the diagnosis on Axis II 
was obsessive-compulsive traits.  The current GAF score was 
55.  


Analysis.

The veteran's claim for an initial rating higher than 50 
percent for the service-connected major depression is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), 1 Vet. App 78 (1991); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (noting that a well-grounded claim for an 
increased disability evaluation for a service-connected 
disability was established where the claimant asserted that 
his condition had increased in severity).  Since the claim is 
well grounded, there is a statutory VA duty to provide 
assistance in developing the facts pertinent to the claim.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In this case, 
the RO has obtained all treatment records known to exist and 
the veteran has undergone several VA examinations for 
compensation purposes.  The veteran has identified no 
additional relevant documentation that has not been obtained 
for the record.  There is no indication that further actions 
to satisfy the duty to assist need be taken in order to 
accord the veteran an equitable disposition of the present 
appeal.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The current 50 percent rating was assigned pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9210 (1999), which applies 
the rating criteria set forth in the VA General Rating 
Formula for Mental Disorders.  The criteria found in 
38 C.F.R. § 4.130 constitute revised rating criteria which 
were issued during the pendency of the veteran's claim and 
became effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative judicial process has been 
concluded, the version most favorable to the claimant must 
apply unless Congress has provided otherwise or permitted the 
Secretary to do otherwise and the Secretary has done so.  
Karnas v. Brown, 1 Vet. App. 308, (1991); Marcoux v. Brown, 
9 Vet. App. 289 (1996).  The VA General Counsel has held that 
the question of whether the amended regulations regarding 
mental disorders are more beneficial to claimants than the 
prior provisions is to be decided on a case by case basis.  
VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  

Before November 7, 1996, the VA Schedule for Rating 
Disabilities provided as follows in pertinent part:  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

70 percent --  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms are 
of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.  

50 percent --  Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows:  

100 percent --  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

70 percent --  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50 percent --  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

Under either set of rating criteria, the next higher rating 
to which the veteran is potentially entitled is 70 percent.  
Of the two versions of the schedule, the criteria in effect 
before November 7, 1996, appear to be the most favorable to 
the present claim.  The pre-November 7, 1996 criteria do not 
require specific findings regarding the symptomatology 
resulting from the disorder at issue or regarding the 
specific areas of occupational and social impairment (such as 
work, school, family relations, etc.), requiring only a 
finding of severe impairment in the ability to obtain or 
retain employment.  The RO has properly considered the claim 
under both sets of rating criteria.  The decision herein will 
proceed to apply the pre-November 7, 1996, criteria to decide 
the appeal.  In applying these criteria, the Board is 
precluded from considering factors which are outside of the 
rating criteria provided by regulation; to do so would be 
error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
To the contrary, consideration must be limited to factors 
"inherent" in the rating criteria which are not quantified 
and require judgment on the part of the adjudicating 
personnel.  

The various examination reports and treatment records 
available to the Board are essentially consistent in 
describing the manifestations of the service-connected 
bipolar disorder, notwithstanding variations in the degree of 
detail and in the sufficiency of the clinical descriptions.  
The veteran has experienced chronic and recurring depression 
over a period of a number of years resulting in poor sleep, 
anhedonia, decreased energy, increased fatigue, suicidal 
ideation and psychomotor retardation.  He experiences 
recurring feelings of hopelessness and helplessness.  His 
treatment appears to have been fairly aggressive, as 
manifested by the need for high doses of antidepressant 
medication and several changes of prescription.  The best 
objective measurement of the severity of the resulting 
debilitation is shown in the global assessment of functioning 
scores, which have ranged from a low of 30 to a high of 55.  
A GAF of 30 signifies the greater of the degrees of 
disablement and is defined in the Diagnostic and Statistical 
Manual of Mental Disorders of the American Psychiatric 
Association, 4th version (DSM-IV), as follows: "behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends)."  
Elsewhere on the scale, a GAF of 55 falls at the midpoint in 
the range between 51 and 60 which is described as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., a few friends, 
conflicts with co-workers)."  In between, a GAF of 45 falls 
in the middle of the range between 41 and 50 signifying 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  

A literal application of these descriptions to the 
symptomatology shown in the veteran's records suggests that a 
GAF of 30 is something of an overstatement and that a GAF of 
55 is a bit of an understatement, given the specific findings 
made.  The Board may not substitute its own judgment for 
those of the examiners in assessing the degree of 
disablement, see Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(the Board is prohibited from exercising independent medical 
judgment in resolving medical questions arising in appeals 
before it), but is free to assess the credibility to be 
assigned to any medical judgment.  While recognizing that 
some fluctuation in the level of symptomatology has occurred 
throughout the period of the veteran's claim, the predominant 
level of disability appears to best correlate with the GAF 
score of 45 recorded in July 1995.  The "serious" overall 
level incorporated into that score appears to translate 
fairly directly into a finding of severe disability for 
purpose of applying the pre-November 1996 criteria and 
supports the assignment of a 70 percent rating.  Although the 
score was somewhat higher at the most recent examination, the 
raw data upon which it was based would appear to clearly 
support a determination that severe psychiatric disability is 
currently present, notwithstanding the examiner's GAF score 
calculation.  

With respect to the next determination, as to whether a 
further increase is warranted from 70 percent to 100 percent, 
the pre-November 1996 criteria appear to be slightly more 
favorable to the veteran considering that the Court has held 
that, of the three independent bases specified therein to 
establish entitlement to a 100 percent rating, only one need 
be satisfied.  Johnson v. Brown, 7 Vet. App. 95 (1994).  The 
revised criteria, by contrast, provide little flexibility in 
assessing the impact of the psychiatric symptomatology and 
require more detailed and specific clinical findings.  
Nevertheless, the veteran clearly does not satisfy the 
criteria with respect to any of the three independent bases 
inasmuch as he is not virtually isolated in the community, 
does not experience totally incapacitating symptoms bordering 
on gross repudiation of reality, and is not demonstrably 
unable to retain or obtain employment based on psychiatric 
symptomatology alone.  

Consequently, a preponderance of the evidence supports the 
assignment of a 70 percent schedular rating for bipolar 
disorder but is against the assignment of the next higher 
rating of 100 percent.  With respect to that determination, 
the benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991).  The veteran is advised that the 
revision of the rating for the psychiatric disorder will not 
affect the combined rating for service-connected 
disabilities, which is now 90 percent.  Likewise, since a 
total disability rating based on individual unemployability 
has already been awarded for the entire period since 
separation from service, the assignment of an increased 
rating will not affect the amount of compensation payable to 
him.  

II.  Migraine Headaches

Factual Background.

The veteran underwent a VA examination in January 1994, when 
it was reported that he had had a history of migraine or 
mixed headaches since 1983 located in the front to occipital 
areas with some vertical pain and a tight feeling in the 
temples.  He had blurred vision with flashing lights, some 
nausea, and no vomiting.  He took nonsteroidal anti-
inflammatory medications for relief.  During attacks it was 
usual for him to carry on his usual activities, but with 
great difficulty.  At times he had to rest in a dark room 
free from stimuli.  He was sensitive to light and noise 
during the attacks.  The diagnosis was migraine headache.  

VA medical records dated from 1993 through 1995 refer to 
treatment with medications for migraine headaches.  

The veteran underwent a VA neurological examination in August 
1995.  It was reported that he had a history of a mixed type 
of headaches and muscle contraction headaches.  He was noted 
to have debilitating headaches twice a week.  The clinical 
assessment portion of the report stated that he had a mixed 
type of headaches occurring twice a month.  

A VA neurological examination was performed in October 1997.  
The veteran reported that the location and character of his 
headache pain were multiple.  He related that over the 
posterior head he had a pressure sensation and that over the 
vertex there was a spike-like pain.  He had bitemporal and 
vise-like pain, retroorbital knife-like pain and frontal 
pressure.  He sometimes had more than one type of headache 
pain at a time.  The frequency was once per week.  The 
severity was 6/7 on a scale of 10.  The pain was debilitating 
and rendered him unable to focus, concentrate or read and 
disrupted his life.  During the headaches, he would try to 
take a nap or lie down.  He was currently taking C-Pap which 
had brought some reduction of the headaches but not total 
resolution.  The diagnosis was migraine headaches, 
prostrating, once per month.  

The veteran underwent a VA neurological examination in 
September 1998.  He reported that his headaches were not as 
frequent and severe as they had been in 1995 but that he 
intermittently had severe intense spike-like headaches.  The 
headaches were of a mixed type, involving migraine and muscle 
contraction headaches.  The diagnosis remained unchanged 
since a prior examination in August 1995.  The frequency of 
the headaches was 3 to 4 per week.  They were mildly 
disabling in nature.  During these episodes the veteran was 
able to continue what he was doing .  He reported 
intermittent severe stabbing headaches which were momentarily 
disabling.  

The veteran was seen by the same neurological examiner in 
December 1999.  The examiner did not record any new findings 
but appended a copy of the September 1998 report and placed 
an asterisk adjacent to certain passages, including the one 
pertaining to mixed type migraine and muscle contraction 
headaches.  The current diagnoses included mixed-type 
headaches consisting of migraine and muscle contraction 
headaches which were part of a fibromyalgia syndrome.  
Service connection was later granted for fibromyalgia rated 
20 percent disabling.  



Analysis.

The claim for an increased rating for the service-connected 
migraines headaches is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), Murphy, Id.; Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All indicated development 
has been completed and the statutory duty to provide 
assistance in developing the relevant evidence has been 
satisfied.  The veteran has identified no additional relevant 
evidence that has not been obtained.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The current 30 percent rating for migraine headaches was 
assigned under Diagnostic Code 8100 of the rating schedule.  
Under this code, migraine headaches are rated based on the 
basis of their severity and their frequency:  

50 percent....With very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.     

30 percent.....With characteristic 
prostrating attacks occurring on an 
average once a month over last several 
months.  

10 percent....With characteristic 
prostrating attacks averaging one in 2 
months over last several months.  

0 percent....With less frequent attacks.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).  

Selection of the correct rating under Code 8100 depends 
substantially on the credibility and probative value of the 
information received from the veteran himself as it relates 
to the frequency, severity and economic effect of the 
headaches.  The regulation classifies the severity of 
headaches for compensation purposes in terms of whether they 
are "prostrating" or, for a 50 percent rating, "completely 
prostrating."  Since neither term is defined, the Board will 
apply the ordinary definition of prostrating, i.e., to 
prostrate: "To lay low: OVERCOME, "agonizing pain prostrated 
the soldier."  Webster's II New Riverside University 
Dictionary 945 (Riverside Pub. Co. 1984).  To give the rating 
criteria meaning, "completely prostrating" must be understood 
to refer to some form of disablement greater than 
"prostrating."  It would seem reasonable to conclude that a 
headache that requires one to lie down for a period of time 
to be prostrating and that a headache that prohibits any 
activity other than lying down for an extended period of time 
to be completely prostrating.  

The frequency of the headaches described in the medical 
record is not reported on an entirely consistent basis from 
one examination to the other.  The discrepancies do not 
appear in every case to be the fault of the veteran, given 
that in two of the examination reports the information is 
internally inconsistent, apparently due to the examiner.  In 
the August 1995 report, the debilitating headaches were 
reported under the clinical findings as occurring twice a 
week and under the clinical assessment as occurring twice a 
month.  In similar fashion, a different examiner in October 
1999 indicated twice in the history of the present illness 
portion of the report that the veteran had prostrating 
headaches once per week but indicated in the clinical 
impression portion that they occurred once per month.  Even 
if the less frequent rate of occurrence is accepted, these 
findings tend to suggest a greater level of continuing 
disablement than that contemplated under the criteria for a 
30 percent rating.  The information regarding the greater 
rates of frequency appears to have been received directly 
from the veteran, while the conversion to a lower rate of 
frequency as a clinical assessment or impression suggests an 
interpretation or transcription error by the examiner.  If 
the greater rates are accepted as being the more accurate 
information, the conclusion may properly be drawn that the 
veteran experiences more than one headache per month, leaving 
only the extent of prostration at issue.  With respect to the 
severity of the headaches, the veteran has described a 
definite economic effect of the headaches, claiming that the 
frequency of the head pain has been a factor in his inability 
to establish a successful consulting practice during the 
years since his separation from service.  

The veteran's description of headaches that make him unable 
to focus, concentrate, or read and require that he take a nap 
or lie down appear to satisfy the common sense definition of 
"prostrating" headaches.  His description concerning the 
nature and the frequency of the headaches is credible and 
uncontradicted.  If the information from the veteran is 
accepted as credible, the level of disability required for 
the current rating of 30 percent based on a single 
prostrating headache per month is exceeded, and the disorder 
appears to more nearly approximate the level of disability 
contemplated for a 50 percent rating based on "completely 
prostrating" attacks.  Under VA regulations, where the level 
of disability more nearly approximates the higher of two 
evaluations, the higher of the two ratings must be assigned.  
38 C.F.R. § 4.7 (1999).  Although the September 1998 
examination report noted that the headaches were not as 
frequent and severe as they had been, the continuance of 
headache pain was documented.  In the absence of a more 
thorough and complete examination report, the Board will not 
attempt to differentiate between the level of disability 
shown in October 1997 or earlier from that suggested by the 
later reports, given the superficiality of the subsequent 
examinations.  

In the circumstances, the evidence regarding the positive and 
negative evidence regarding the proper rating to be assigned 
for migraine headaches is at least in relative equipoise.  
Accordingly, the benefit of the doubt rule and 38 C.F.R. 
§ 4.7 require that a 50 percent rating be assigned.  
38 U.S.C.A. § 5107(b) (West 1991).  A 50 percent rating is 
the highest rating assignable under the rating schedule for 
migraine headaches.  Any rating higher than 50 percent would 
be assignable only on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the Board does not 
have jurisdiction under that regulation to assign an 
extraschedular rating in the first instance and that such a 
rating may be granted only by certain officials of the VA 
Central Office listed in the regulation, specifically the 
Undersecretary for Benefits (formerly Chief Benefits 
Director) or the Director of the VA Compensation and Pension 
Service.  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The 
Court clarified in Bagwell v. Brown, 9 Vet. App. 337 (1996), 
that it did not read the regulation to preclude the Board 
from affirming an RO conclusion that a claim did not meet the 
criteria for submission to these Central Office officials 
pursuant to § 3.321(b)(1) or from reaching such a conclusion 
on its own.  According to the regulation, the governing norm 
in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In this case, the veteran has not been 
hospitalized for migraine headaches and the economic impact 
of his migraines have been taken into account in assigning 
the schedular rating.  Accordingly, the circumstances of this 
case do not appear to describe such an unusual or exceptional 
disability picture as to warrant referral of the case to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  

The veteran is again advised that the revision of this rating 
will not affect the combined rating for service-connected 
disabilities, which will remain at 90 percent, or affect the 
amount of compensation payable to him.  


II.  Temporomandibular Joint Dysfunction

Factual Background.

The veteran underwent a VA dental examination in December 
1993, at which time he reported having developed TMJ problems 
in service in 1983 as a result of clenching of his jaws due 
to intense knee pain.  He complained of pain, swelling, and 
tenderness bilaterally in the temporomandibular joints with 
popping sounds, subluxation and tooth sensitivity where 
toothbrush abrasion resulted in exposure of root surfaces.  
Examination revealed slant flattening of the articular 
eminence and condyle.  There was toothbrush abrasion and 
exposure of root surfaces.  It was indicated that there were 
sometimes 25 to 30 subluxations per month.  The diagnoses 
included TMJ dysfunction requiring occlusal adjustment, a 
night guard, and further evaluations and treatment; and 
toothbrush abrasion requiring a restorative to reduce 
sensitivity.  

At a June 1994 dental examination, the veteran complained 
that his TMJ was getting worse due to increasing pain from 
the knee.  He felt that he was clenching his jaws during his 
waking hours and while asleep and related that he would awake 
with intense pain in both temporomandibular joints.  The 
right TMJ pain was severe, with intense popping and clicking 
sounds, with radiation of the pain to the temporal area.  The 
left TMJ had moderate pain and popping and clicking sounds, 
also with radiating pain.  The veteran was able to open to a 
40-millimeter inter-incisal distance with no pain.  He opened 
beyond that to 50 millimeters with intense pain.  No 
deviation was noted on opening or closing.  Wear was noted 
upon the maxillomandibular teeth, probably due to clenching, 
and there was moderate limitation of bilateral excursions, 
especially on the right.  The diagnosis was right and left 
temporomandibular joint syndrome with clicking and popping 
sounds.  A night guard was recommended to reduce the symptoms 
and prevent wear to the teeth.  

The veteran underwent a VA dental examination in July 1995.  
He complained of chronic intermittent pain and soreness in 
both temporomandibular joints.  Slight bilateral subluxation 
and crepitus was noted in the temporomandibular joints.  
There was tenderness to palpation of the masseter muscles, 
especially on the right.  The disability did not affect his 
everyday activities and there were no ancillary problems as 
the result of the condition.  The pertinent diagnoses 
included chronic intermittent TMJ dysfunction.  

The veteran underwent a VA dental examination in November 
1997, at which time he complained of pain and tenderness of 
the temporomandibular joints bilaterally, with associated 
muscle tenderness.  He also described difficulty in chewing, 
especially on the left side.  On examination, the left 
masseter muscle was tender to palpation.  Jaw opening was 
limited to 27 millimeters, the normal range being 47 to 
52 millimeters.  There was a slight deviation to the left on 
opening, and a combination of clicking and grinding sounds 
from the opening of the left temporomandibular joint was 
noted.  The effect of the disability on everyday activities 
was that the veteran had difficulty in chewing and in 
ingesting cold items, especially on the left.  The diagnoses 
included buccism, occlusal dysfunction, and tenderness of the 
left masseter muscles.  


Analysis.

The veteran's claim for higher initial ratings for the 
service-connected TMJ dysfunction is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); Proscelle, Id.  
Since the claim is well grounded, there is a statutory VA 
duty to provide assistance in developing the facts pertinent 
to the claim.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, the RO has obtained all treatment records known 
to exist and the veteran has undergone several VA 
examinations for compensation purposes.  The veteran has 
identified no additional relevant documentation that has not 
been obtained for the record.  There is no indication that 
further actions to satisfy the duty to assist need be taken 
in order to accord the veteran an equitable disposition of 
the present appeal.  

The veteran's service-connected TMJ dysfunction has been 
rated under Code 9905 of the VA rating schedule pertaining to 
limited motion of the temporomandibular articulation.  Under 
that code, a 10 percent rating is assignable for limitation 
of the inter-incisal range from 31 to 40 millimeters or for 
limitation of the range of lateral excursion from 0 to 
4 millimeters.  A 20 percent rating is assigned for 
limitation of the inter-incisal range of motion from 21 to 30 
millimeters.  A 30 percent rating is assigned for limitation 
from 11 to 20 millimeters, and a 40 percent rating is 
assigned for limitation from 0 to 10 millimeters.  Ratings 
for limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Code 9905.  

The veteran is potentially entitled to a higher rating by 
analogy to disabilities rated under other codes.  VA 
regulations provide that "[w]hen an unlisted condition is 



encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (1999).  
Code 9904 pertaining to malunion of the mandible provides a 
20 percent rating for severe displacement.  Code 9903 
pertaining to nonunion of the mandible, provides a 30 percent 
rating for severe nonunion.  Code 9902 pertaining to loss of 
the mandible provides a 30 percent rating for loss of 
approximately one-half of the mandible not involving 
temporomandibular articulation.  38 C.F.R. § 4.150, 
Codes 9904, 9903, 9902 (1999).  

The service-connected TMJ dysfunction, which is reported to 
have originated from clenching of the teeth in response to 
knee pain, has resulted in limited motion of the jaw and the 
inter-incisal range as well as limitation of excursion, 
grinding of the teeth, and popping and clicking sounds on 
motion.  The veteran has pain in the area as well as 
tenderness of the masseter muscles.  The veteran has 
sensitivity of his teeth and has been advised to use a dental 
guard at night and have restorative dental treatment.  The 
basic manifestations of the disorder have remained more or 
less similar throughout the period since service, though the 
range of inter-incisal motion recorded in January 1996, the 
measurement that forms a basis for the 10 percent rating 
assigned for the period for April 1993 through November 1996, 
was well within the range (27 millimeters) of restriction 
specified in Diagnostic Code 9905 for a 10 percent rating.  
The later finding of limitation to 27 millimeters in November 
1991 was cited as the basis for the 20 percent rating 
assigned from the date of that examination.  

Since TMJ dysfunction is rated currently on the basis of 
limitation of motion, these limitation of motion measurements 
preclude the assignment of a rating higher than 



10 percent for the period from April 1993 to November 1997 or 
higher than 20 percent during the period since November 1997.  
During the period before November 1997, the veteran's 
disability was not equivalent to malunion of the mandible 
such as to warrant a 20 percent rating under Code 9904.  At 
no time has the disability been the equivalent of loss of 
mandible not involving the temporomandibular articulation 
such as to warrant a 30 percent rating under Code 9902 on the 
basis of analogy.  38 C.F.R. § 4.20 (1999).  

In reviewing these ratings, the Board has considered the 
application of 38 C.F.R. §§ 4.40 (requiring consideration of 
"functional loss" due to pain) and 4.45 (requiring 
consideration of "pain on movement, swelling, deformity, or 
atrophy on disuse" in addition to such findings as 
incoordination and excess fatigability).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The presence of functional 
limitations of the kind cited in § 4.40 and § 4.45 do not 
warrant the assignment of a separate rating where the 
disability is rated on the basis of limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 36-
97 (December 12, 1997).  In this case, while the veteran has 
complained of interference with chewing, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40"  Johnson v. Brown, 10 Vet.App. 
80, 85 (1997).  The veteran has not demonstrated the 
objective clinical pathology necessary to satisfy the 
criteria for a higher evaluation based on functional 
impairment due to pain.  Thus, the Board finds that 38 C.F.R. 
§§ 4.40, and 4.45 do not provide a basis for a higher rating.  

For both the period from April 30, 1993, through November 12, 
1997, and the period since November 13, 1997, a preponderance 
of the evidence is against the veteran's claim for a higher 
rating for TMJ dysfunction.  38 U.S.C.A. § 5107(a) (West 
1991).  



ORDER

A rating for 70 percent, but no higher, is awarded for 
bipolar disorder.  To this extent, the appeal is allowed, 
subject to the criteria governing the payment of monetary 
awards.  

A rating for 50 percent, but no higher, is awarded for 
migraine headaches.  To this extent, the appeal is allowed, 
subject to the criteria governing the payment of monetary 
awards.  

The appeal for a rating higher than 10 percent for TMJ 
dysfunction during the period from April 30, 1993, through 
November 12, 1997, is denied.  

The appeal for a rating higher than 20 percent for TMJ 
dysfunction during the period since November 13, 1997, is 
denied.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

